Reasons for Allowance
Claims 1-4, 6, 8-10, 24-25, 27, 31, 33, 35-38 and 42-44 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 24, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (or an equivalent):  “…using the first and second temperatures at the first time, predicting a predicted first temperature representative of the first temperature at a second time later than the first time…”
(Claims 2-4, 6, 8-10 and 42-44 are dependent on claim 1.)
(Claims 25 and 27 are dependent on claim 24.)

With respect to independent claim 31, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which was also indicated in the Office action of October 8, 2020):  “wherein the first temperature sensor is provided with a sensor biasing member, which tends to bias the first temperature sensor into contact with the fluid conduit in use…”
(Claims 33 and 35-38 are dependent on claim 31.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment, filed on February 8, 2021, with respect to independent claims 1, 24 and 31 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.
The examiner upon reviewing the cited reference Bailey agrees with applicant that Bailey fails to teach the above-stated allowable subject matters.  Regarding claim 1 for example, Bailey fails to teach “…using the first and second temperatures at the first time, predicting a predicted first temperature representative of the first temperature at a second time later than the first time…”  
At best, Bailey appears to use only the second temperature (Ta = ambient temperature) at the first time (e.g., at 11:00) to predict a predicted first temperature (Tp = pipe temperature) representative of the first temperature at a second time (e.g., at 14:00) later than the first time (11:00).  Bailey appears to determine there is a flow in the pipe (12) if the pipe temperature (Tp) converges to the ambient temperature (Ta) at the second time (e.g., at 14:00), regardless of the pipe temperature (Tp) at the first time (11:00).  As shown in Bailey figs. 6a, 6b, for example, the pipe temperature (Tp) at the first time (11:00) may be any temperature.  Such pipe temperature (Tp) at the first time (11:00) may be lower than the ambient temperature (Ta) as shown, or higher the ambient temperature (Ta).  Still, such pipe temperature (Tp) at the first time (11:00) is not used in any way to determine a flow in the pipe (12), let alone being used to predict the pipe temperature (Tp) at a second time (14:00) later than the first time (11:00).
The present application has overcome all the rejections presented in the Office action of November 8, 2020 based on the closest prior art reference Bailey. The application has also overcome all objections.  No further rejection and/or objection are deemed possible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 11, 2021